Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 1/4/2022 is acknowledged and entered into record. New claims 39-53 have been added. Claims 20-21, 23, 28, 33 and 37-38 are amended. Claims 20-53 are pending in the instant application.  
3.    		Claims 36-38 and new claims 48-50 are withdrawn from further consideration pursuant to 37 CFR1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 June 2021. 
	Note: New claims 48-50 are drawn to the non-elected inventions of Groups II and III (see page 2 of Office Action dated 4/6/2021).
4.		Claims 20-35, 39-47 and 51-53 drawn to an antibody or human islet amyloid polypeptide (hIAPP) binding fragment thereof, and a pharmaceutical composition comprising the same, are under examination in the instant application.

Withdrawn Objection/Rejection
5.		Upon consideration of appropriate amendment of the specification, the objection is withdrawn.
6.		Upon consideration of appropriate amendment of claim 20 to recite that the antibody comprises a heterologous polypeptide sequence, and/or is detectably labeled or attached to a drug, the rejection under 35 USC § 101 – non-statutory subject matter is withdrawn. 


                                      Rejection maintained
Double Patenting
Non-Statutory
7.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
9.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.		Claims 20-35 and new claims 39-47, 51-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 23-24 of US patent 10,544,213. The rejection is maintained and extended to amended and new claims for reasons of record in the Office Action dated 10/4/2021.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because both sets of claims recite a hIAPP antibody comprising a VH amino acid sequence of SEQ ID NO: 2 and a VL amino acid sequence of SEQ ID NO: 6, which is present in a pharmaceutical composition, wherein the antibody: comprises a detectable label or a drug, is NI-203.26C11 with specified (underlined) CDRs (see Fig 1), specifically binds aggregated hIAPP in pancreas of a human diabetic patient and is a human derived monoclonal antibody. 
The ‘213 patent claims therefore, anticipate instant claims. 
It is noted that the present application purports to be a divisional of the application 15/125,450 that gave rise to the ‘213 patent. However, since no restriction requirement was issued in the ‘450 application, the shield against using the ‘213 patent as a reference which might be provided by 35 USC Section 121 [MPEP 804.04] does not apply here.
11.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,544,213.

	Applicant’s Remarks:
12.		Applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.
13.		Applicant’s argument is considered, however, is not found to be persuasive. The rejection has not been overcome by amendment or the filing of an approved terminal disclaimer. The rejection is therefore, maintained.


New Rejection – necessitated by claim amendment
35 USC § 101 – Non-statutory subject matter
14.		35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

15.	Claims 39-42, and 45-47 are rejected under 35 U.S.C. § 101 because the claimed 
invention is directed to non-statutory subject matter. 
16.		The claimed invention is directed to a product or law of nature without significantly more. The claim(s) recite(s) an antibody to human islet amyloid polypeptide (hIAPP) comprising a heavy chain variable sequence of SEQ ID NO: 2 (or its CDRs) and a light chain variable sequence of SEQ ID NO: 6 (claim 39), is of the IgG type (claims 40-41) and has a human constant domain (claim 42); wherein the antibody selectively binds to aggregated hIAPP in pancreas of a human diabetic subject (claim 45). The instant specification teaches that human derived antibodies targeting aggregates of hIAPP were identified by high-throughput analysis of full complements of human memory B-cell repertoire obtained from aged human subjects (page 23, Methods, lines 16-18). The specification also teaches that the presently claimed antibody NI-203.26C11 is a human derived antibody from aged human subjects (page 8, lines 30-31), i.e. it is a naturally occurring antibody from humans.
17.		This judicial exception is not integrated into a practical application because the presence of the naturally occurring hIAPP antibody in a pharmaceutical composition with pharmaceutically acceptable carriers (claims 45-47) as an additional element, does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. For example, placing the claimed antibody in a pharmaceutical composition with carriers, does not markedly alter the structural properties or amino acid sequence of the antibody. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
18.		As set forth in MPEP 2106.04(c), if the claims include a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception. The instant scenario is similar to the following case laws. In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The specification clearly indicates that the hIAPP antibody of the present claims is a product of nature. In the absence of the hand of man, the naturally occurring products are considered non-statutory subject matter. See Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980). 
Note that claims 43-44, are drawn to the antibody that is attached to a drug or is detectably labelled, and claims 51-53 are directed to a pharmaceutical composition further comprising other functionally active agents - which do not occur in nature and require substantial human intervention, therefore, are not subjected to such rejection.

            Applicant’s Remarks:
19.	Applicant argues that SEQ ID NO: 2 has a substitution as compared to the germline sequence of the parent antibody. Referring to Fig. 1 of the instant application, Applicant points out that a methionine is present as the sixth amino acid in the FR4 region of SEQ ID NO: 2, instead of a valine present in the original antibody. Applicant therefore, contends that the antibody is not a product of nature.
20.		Applicant's arguments are considered, however, are not found to be persuasive. As stated in the rejection, the instant specification teaches that the claimed antibody NI-203.26C11 is a human derived antibody from aged human subjects, wherein the antibody was identified by high-throughput analysis of human memory B-cell repertoire (page 23, Methods, para 1). There is however, no evidence that the sequence of the antibody as claimed is any different from that of the antibody from the human B cell repertoire as set forth on page 23 of the specification. Applicant's statement therefore, provide assertions to a modified sequence which is not consistent with the facts disclosed in the specification. 
	Note: To overcome the rejection, Applicant may amend the claims or alternatively may submit a declaration with evidence of an alteration in the claimed sequence.

21.		Relevant double patenting consideration 
 		A non-statutory obviousness double patenting rejection of instant claims over the claims of US Patent 10,072,074 has been considered, however, is not made because the VL region (SEQ ID NO: 22) of the human IAPP antibody of ‘074 claims is 98.8% identical to instant VL of SEQ ID NO: 6 (attached Appendix 1). Since instant claims require comprising SEQ ID NO: 6, the ‘074 patent claims do not anticipate or render the instant claims obvious.

Conclusion

22.       	No claims are allowed. 
23.		Applicant’s amendment necessitated the new ground(s) of rejection presented in the Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
24.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
25.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
26.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	27.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/A. D./
Examiner, Art Unit 1649
2 May 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644